Appeal by the defendant from a resentence of the County Court, Suffolk County (Kahn, J.), imposed July 15, 2005, upon his conviction of robbery in the second degree, upon a jury verdict.
Ordered that the resentence is affirmed.
The defendant’s argument that the resentence imposed was the product of vindictiveness was not preserved for appellate review (see People v Norris, 34 AD3d 500, 501 [2006]). In any event, the record indicates that the County Court did not act vindictively in resentencing the defendant (see People v Irrizarry, 37 AD3d 1082, 1083 [2007]; People v Somerville, 33 AD3d 733, 734 [2006]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are without merit. Crane, J.P., Spolzino, Krausman and McCarthy, JJ., concur.